          Case 4:20-cv-05640-YGR Document 596 Filed 05/06/21 Page 1 of 7




1    CHRISTINE A. VARNEY (pro hac vice)
     cvarney@cravath.com
2    KATHERINE B. FORREST (pro hac vice)
     kforrest@cravath.com
3    GARY A. BORNSTEIN (pro hac vice)
     gbornstein@cravath.com
4    J. WESLEY EARNHARDT (pro hac vice)
     wearnhardt@cravath.com
5    YONATAN EVEN (pro hac vice)
     yeven@cravath.com
6    LAUREN A. MOSKOWITZ (pro hac vice)
     lmoskowitz@cravath.com
7    JUSTIN C. CLARKE (pro hac vice)
     jcclarke@cravath.com
8    CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
9    New York, New York 10019
     Telephone: (212) 474-1000
10   Facsimile: (212) 474-3700

11   PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
12   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
13   San Francisco, California 94111
     Telephone: (415) 591-7500
14   Facsimile: (415) 591-7510

15   Attorneys for Plaintiff and Counter-defendant
     Epic Games, Inc.
16
                                UNITED STATES DISTRICT COURT
17
                             NORTHERN DISTRICT OF CALIFORNIA
18                                      OAKLAND DIVISION
19

20                                                   Case No. 4:20-CV-05640-YGR-TSH
      EPIC GAMES, INC.,
21
                                                      EPIC GAMES, INC.’S ADMINISTRATIVE
22                      Plaintiff, Counter-defendant, MOTION TO SEAL LIMITED PORTIONS
                                                      OF THE PARTIES’ TRIAL EXHIBITS
23                           v.                       AND DEPOSITION TESTIMONY AND
                                                      ANY REFERENCES AT TRIAL TO THE
24    APPLE INC.,                                     INFORMATION SOUGHT TO BE
                                                      SEALED
25                     Defendant, Counterclaimant. Trial: May 3, 2021
26                                                   Courtroom: 1, 4th Floor
27                                                   Judge: Hon. Yvonne Gonzalez Rogers

28
     EPIC’S MOTION TO SEAL                                    CASE NO. 4:20-CV-05640-YGR-TSH
          Case 4:20-cv-05640-YGR Document 596 Filed 05/06/21 Page 2 of 7




 1                  Pursuant to Civil Local Rules 7-11 and 79-5(d), Plaintiff Epic Games, Inc.

 2   (“Epic”) hereby moves the Court for an administrative order sealing certain limited portions of

 3   the parties’ trial exhibits and deposition testimony and prohibiting public references at trial to the

 4   information sought to be sealed. Epic’s Exhibit List was filed on April 25, 2021, see Dkt. 448

 5   and 482, and Epic lodged its exhibits with the Court on April 29, 2021. Epic’s final Exhibit List

 6   includes a total of 1336 exhibits, 16 of which contain information Epic contends is sealable

 7   under controlling authorities and the Local Rules. See L. R. 79-5 (defining “sealable”

 8   “document[s], or portions thereof,” as being “privileged, protectable as a trade secret or

 9   otherwise entitled to protection under the law”). Defendant Apple Inc.’s (“Apple”) Exhibit List,

10   see Dkt. 481, identifies a total of 2285 exhibits, 36 of which contain information Epic contends is

11   sealable under controlling authorities and the Local Rules. In particular, these trial exhibits and

12   deposition testimony contain: (1) third-party business information that is confidential and highly

13   sensitive to Epic’s business partners, including, among other things details of unannounced

14   products and confidential pricing and financial terms of commercial agreements that if revealed,

15   would impact those third parties’ competitive standing; and (2) specific details relating to anti-

16   fraud or anti-cheat mechanisms within Fortnite which if made public would allow bad actors to

17   circumvent those mechanisms.

18                  Accordingly, Epic moves to seal limited portions of the parties’ respective trial

19   exhibits and deposition testimony and live trial testimony directly related thereto. Epic’s

20   requests are narrowly tailored. Epic’s motion implicates fewer than 2% of the more than 3,600

21   documents identified as potential trial exhibits in this case. Moreover, where possible, Epic has

22   limited its request to seal to an individual page or pages containing the sensitive information,

23   thereby making it possible for public, redacted versions of the materials to be made available.

24   Apple has filed a similar motion. See Dkt. 577. Epic is filing this motion to seal, along with a

25   concurrently filed declaration of Joseph Kreiner describing the specific justification for sealing

26   each document at issue. Epic will continue to meet and confer with Apple regarding redactions

27   where possible.

28



     EPIC’S MOTION TO SEAL                          1                     CASE NO. 4:20-CV-05640-YGR-TSH
          Case 4:20-cv-05640-YGR Document 596 Filed 05/06/21 Page 3 of 7




 1                   Epic does not anticipate that the Court will rule on every exhibit or deposition

 2   excerpt at this time, and understands that the Court may prefer to defer a decision on any specific

 3   exhibit until such time as the document is used at trial, if it is used at all. See Dkt. 547 (Pretrial

 4   Order No. 7 Re: Third Party Administrative Motions To Seal, at 5) (deferring consideration of

 5   sealing various documents relating to third parties “[w]ithout knowing more about how these

 6   documents will be used”). Accordingly, Epic provides the legal and factual bases for the sealing

 7   of these materials so that if and when these exhibits are offered for admission, or the deposition

 8   testimony is used, the Court will have the information necessary to rule on the sealing of the

 9   exhibit or deposition testimony and any trial testimony related thereto.

10                                               ARGUMENT

11                   Local Rule 79-5 provides that documents, or portions thereof, may be sealed if a

12   party “establishes that the documents, or portions thereof, are privileged, protectable as a trade

13   secret, or otherwise entitled to protection under the law.” Civ. L. R. 79-5(b). The test applied is

14   whether “compelling reasons supported by specific factual findings . . . outweigh . . . the public

15   policies favoring disclosure.” Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 679 (9th Cir. 2010)

16   (internal quotation and citation omitted). “In general, ‘compelling reasons’ sufficient to

17   outweigh the public’s interest in disclosure and justify sealing court records exist when such

18   ‘court files might have become a vehicle for improper purposes,’ such as the use of records to

19   gratify private spite, promote public scandal, circulate libelous statements, or release trade

20   secrets.” Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006) (quoting

21   Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). In addition, courts seal

22   information that could be abused by bad actors to harm the parties. See, e.g., Adtrader, Inc. v.

23   Google LLC, 2020 WL 6387381, at *2 (N.D. Cal. Feb. 24, 2020) (sealing information where

24   “disclosing to bad actors who would seek to manipulate Google’s systems information about

25   how Google detects and reacts to invalid traffic”).

26   A. The Court Should Grant Epic’s Request as to Confidential Third-Party Information.

27                   As the Court has noted: “[T]he standard is more lenient when the information
28   concerns third parties, but this is not dispositive. The third-party information must be balanced



     EPIC’S MOTION TO SEAL                           2                      CASE NO. 4:20-CV-05640-YGR-TSH
            Case 4:20-cv-05640-YGR Document 596 Filed 05/06/21 Page 4 of 7




 1   with the Court’s ultimate resolution of the instant dispute which should be transparent in its

 2   analysis.”1 With respect to third-party information, Epic seeks to seal only information that

 3   reflects sensitive business information of its third-party business partners which, if revealed,

 4   could impact those third parties’ competitive standing. See Ctr. for Auto Safety v. Chrysler Grp.,

 5   LLC, 809 F.3d 1092, 1097 (9th Cir. 2016). Epic also seeks to seal exhibits which disclose the

 6   contents of negotiations between it and third parties, which competitors could use as leverage in

 7   future negotiations with these third parties.2

 8                    The trial exhibits and deposition testimony at issue contain sensitive third-party

 9   confidential business information entrusted to and shared with Epic by its partners. Epic’s

10   agreements with those partners require Epic to treat such third-party information as confidential;

11   Epic takes those responsibilities seriously and protects this information as it would its own

12   confidential business information. The third-party information at issue has not been disclosed

13   publicly. (Kreiner Decl. ¶ 2.) If revealed, this information would negatively impact those third

14   parties’ competitive standing. (Id. at. ¶ 3.) For example, certain exhibits disclose: the existence

15   and names of games that have not been released; nonstandard deal terms agreed to by Epic

16   partners and/or contain proprietary licensing terms and deal structures that could be used by

17   counterparties against Epic’s partners in future negotiations to gain leverage; that certain

18   companies are in confidential acquisition negotiations with Epic which could, for example,

19   impact their ability to retain employees and attract investors; and the non-public revenue of

20   Epic’s private company partners. (Id. at. ¶ 3.) Several third parties have already filed their own

21   motions to seal and supporting declarations, expressing similar concerns in connection with this

22

23

24

25      1
            Dkt. 547 (Pretrial Order No. 7 Re: Third Party Administrative Motions To Seal, at 2.)
26      2
          See FTC v. Qualcomm Inc., 2019 WL 95922, at *3 (N.D. Cal. Jan. 3, 2019) (granting motion
27   to seal under the compelling to the extent it may harm the party or third parties’
     “competitive standing and divulges terms of confidential contracts, contract negotiations, or
28   trade secrets.”); Philips v. Ford Motor Co., 2016 WL 7374214, at *6 (N.D. Cal. Dec. 20,
     2016) (concluding that “need to avoid competitive disadvantage in contract negotiations and
     undercutting by competitors is a compelling reason that justifies sealing”).

     EPIC’S MOTION TO SEAL                            3                   CASE NO. 4:20-CV-05640-YGR-TSH
            Case 4:20-cv-05640-YGR Document 596 Filed 05/06/21 Page 5 of 7




 1   litigation.3 Moreover, the third-party information contained in these materials has little to no

 2   relevance to the claims and defenses in this litigation.

 3                  While third parties may assert their own confidentiality interests, many of the

 4   documents at issue collect the sensitive information of multiple third parties, such that it would

 5   be a burden to this Court, the parties, and the third parties to attempt to coordinate numerous

 6   third-party applications to seal those exhibits. See, e.g., Total Recall Technologies v. Luckey,

 7   2021 WL 1245357, *1 (Mar. 25, 2021) (finding as legitimate “a request to seal a spreadsheet

 8   containing the names and addresses of multiple uninvolved third parties”).

 9                  The trial exhibits and deposition testimony which contain information that is

10   sealable for the reasons set forth above are listed and described more fully in Exhibit A to the

11   Kreiner Declaration.

12   B. The Court Should Grant Epic’s Request as to Anti-Fraud/Anti-Cheat Information.

13                  Epic requests that the Court seal a limited amount of information that could aid
14   bad actors in harming Epic or the users of Fortnite, specifically information involving key details
15   relating to anti-cheat and/or anti-fraud mechanisms within Fortnite. Courts have sealed
16   information that could be used by a bad actor to breach a company’s security system. See, e.g.,
17   Connor v. Quora, Inc., 2020 WL 6700473, at *2 (N.D. Cal. Nov. 13, 2020) (sealing “information
18   regarding Quora’s investigation into the data breach incident that could be used by a bad actor to
19   exploit and breach Quora’s systems”); In re Google Inc. Gmail Litig., 2013 WL 5366963, at *3
20   (N.D. Cal. Sept. 25, 2013) (sealing information where “hackers and spammers could use this
21   information to circumvent Google’s anti-virus and anti-spam mechanisms”).
22                  The remaining trial exhibits Epic seeks to seal involve key details relating to anti-
23   cheat and/or anti-fraud mechanisms within Fortnite. These internal documents contain highly
24   sensitive information that if made public could be used to defraud Epic’s customers or allow
25
        3
26        These third-party motions to seal are: NVIDIA (Dkt. 504), Google (Dkt. 506), App Annie
     (Dkt. 513), Sony (Dkt. 516), Yoga Buddhi Co. (Dkt. 522), Roblox Inc. (Dkt. 525), Valve
27   Corporation (Dkt. 526), Match Group, Inc. (Dkt. 528), Facebook, Inc. (Dkt. 546), Lyft, Inc. (Dkt.
     550), Microsoft (Dkt. 551), Nintendo of America, Inc. (Dkt. 554), Kabam Inc. (Dkt. 555),
28   Spotify USA Inc. (Dkt. 560), Samsung Electronics Co. Ltd. (Dkt. 561), Amazon.com Services
     LLC (Dkt. 571), Roblox Inc. (Dkt. 573), Sony (Dkt. 576), Netflix (Dkt. 588). Epic does not
     include in this motion any exhibits that are already the subject of another motion to seal.

     EPIC’S MOTION TO SEAL                          4                    CASE NO. 4:20-CV-05640-YGR-TSH
          Case 4:20-cv-05640-YGR Document 596 Filed 05/06/21 Page 6 of 7




 1   cheaters to ruin the game experience for its players. (Kreiner Decl. ¶ 4.) Epic takes substantial

 2   steps to prevent harm to its community including from cheating and fraud. (Id.) Keeping Epic’s

 3   anti-cheat and anti-fraud mechanisms confidential is essential to their effectiveness. (Id.)

 4   Disclosure of the identified information would allow bad actors to circumvent Epic’s anti-fraud

 5   and anti-cheat measures. (Id.) For example, if individuals looking to defraud users become

 6   privy to the metrics Epic uses to detect fraud, they will use that information to design schemes to

 7   avoid detection. (Id.) Similarly, if cheat creators knew which anti-cheat mechanisms Epic

 8   employs, they will refocus their efforts to circumvent those mechanisms and avoid detection.

 9   The public release of this information would cause severe harm to the Epic community. (Id.)

10                  The trial exhibits which contain information that is sealable for the reasons set

11   forth above are listed and described more fully in Exhibit B to the Kreiner Declaration.

12                  For the foregoing reasons and the reasons set forth in the accompanying Kreiner

13   Declaration, Epic respectfully requests that the Court seal the identified information.

14    Dated: May 5, 2021                           Respectfully submitted,
15
                                                   By:     /s/ M. Brent Byars
16
                                                   FAEGRE DRINKER BIDDLE & REATH LLP
17
                                                   Paul J. Riehle
18                                                 paul.riehle@faegredrinker.com
19
                                                   Four Embarcadero Center
20                                                 San Francisco, California 94111
                                                   Telephone: (415) 591-7500
21                                                 Facsimile: (415) 591-7510
22

23

24

25

26

27

28



     EPIC’S MOTION TO SEAL                         5                     CASE NO. 4:20-CV-05640-YGR-TSH
         Case 4:20-cv-05640-YGR Document 596 Filed 05/06/21 Page 7 of 7




 1                                                CRAVATH, SWAINE & MOORE LLP
 2                                                Christine A. Varney (pro hac vice)
                                                  cvarney@cravath.com
 3
                                                  Katherine B. Forrest (pro hac vice)
 4                                                kforrest@cravath.com
                                                  Gary A. Bornstein (pro hac vice)
 5                                                gbornstein@cravath.com
                                                  J. Wesley Earnhardt (pro hac vice)
 6                                                wearnhardt@cravath.com
 7                                                Yonatan Even (pro hac vice)
                                                  yeven@cravath.com
 8                                                Lauren A. Moskowitz (pro hac vice)
                                                  lmoskowitz@cravath.com
 9                                                Justin C. Clarke
                                                  jcclarke@cravath.com
10                                                M. Brent Byars
                                                  mbyars@cravath.com
11
                                                  825 Eighth Avenue
12                                                New York, New York 10019
                                                  Telephone: (212) 474-1000
13                                                Facsimile: (212) 474-3700
14
                                                  Attorneys for Plaintiff and Counter-defendant
15                                                EPIC GAMES, INC.

16

17

18

19                                   CERTIFICATE OF SERVICE

20                  Pursuant to L.R. 5-5, the undersigned certifies that on May 5, 2021, the foregoing

21   motion is being filed and served electronically via the Court’s CM/ECF system and served

22   manually on Defendant.

23                                                          /s/ M. Brent Byars
24

25

26

27

28



     EPIC’S MOTION TO SEAL                        6                    CASE NO. 4:20-CV-05640-YGR-TSH
